—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered March 1, 1999, convicting defendant upon his plea of guilty of two counts of the crime of incest.
Pursuant to a negotiated plea bargain, defendant was sentenced to consecutive terms of imprisonment of 1 to 3 years following his plea of guilty of two counts of incest (Penal Law § 255.25) in satisfaction of a four-count indictment. The subject *616two counts of the indictment separately accuse defendant of engaging in sexual intercourse and deviate sexual intercourse with his daughter on August 11, 1998. Defendant appeals, contending that County Court erred in imposing consecutive sentences because the crimes arose out of one continuous act. We disagree. The record clearly demonstrates that defendant subjected his daughter to two distinct and disparate acts of sexual intercourse and oral sodomy (see, People v White, 261 AD2d 653, lv denied 93 NY2d 1029; People v Radage, 256 AD2d 742, lv denied 93 NY2d 977). Thus, we reject defendant’s claim that the imposed sentence violated Penal Law § 70.25 (2). Defendant’s remaining arguments have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed.